PROB 12A
(7/93)

                               United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
his
Name of Offender: Angel Rodriguez-Ortiz                                                  Cr.: 20-00987-001
                                                                                        PACTS #: 1961283

Name of Sentencing Judicial Officer:    THE HONORABLE NOEL L. HILLMAN
                                        UNITED STATES DISTRICT JUDGE

                                        (JURISDICTION OF DOCKET NUMBER 20-00987-001
                                        REASSIGNED FROM THE HONORABLE CARMEN
                                        CONSUELO CEREZO, UNITED STATES DISTRICT JUDGE,
                                        DISTRICT OF PUERTO RICO TO THE HONORABLE NOEL L.
                                        HILLMAN AS OF NOVEMBER 10, 2020)

Date of Original Sentence: 07/29/2003

Original Offense:   Count 1: Conspiracy to Distribute at least two, but less than three and a half (3.5)
                    kilograms of cocaine, 21 USC 846

Original Sentence: 121 months imprisonment, followed by a 48-month term of supervised release

Special Conditions: Special Assessment, Location Monitoring Program (added by Modification Order
Dated November 25, 2019)

Type of Supervision: Supervised Release                         Date Supervision Commenced: 08/24/2017

                                 NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number     Nature of Noncompliance

  1                   The offender has violated the mandatory supervision condition which states
                      'You must not commit another federal, state, or local crime.'
                      According to the Complaint-Summons, on May 1, 2021, in Woodbine Boro,
                      Cape May County, Angel D Rodriguez-Ortiz, the offender, knowingly
                      exhibited, displayed or uttered a document of other writing which falsely
                      purported to be a document issued by a governmental agency (fraudulent
                      temporary Pennsylvania Registration) which could be used as a means of
                      verifying a person’s identity or age or any other personal identifying
                      information, specifically, by presenting falsified registration documentation
                      during the course of a motor vehicle stop, in violation of 2C:21-2.1C.
                      In addition, on this same date, the offender committed the offense of forgery by
                      (uttering any writing which he knows to be forged in a manner specified in
                      paragraph (1) or (2) of this statute), specifically by presenting falsified
                      registration documentation during the course of a motor vehicle stop, in
                      violation of 2C:21-1A(3).
                                                                                         Prob 12A – page 2
                                                                                      Angel Rodriguez-Ortiz

                       Further, on May 5, 2021, USPO Annie Cruz made telephonic contact with
                       Trooper Storey of the New Jersey State Police to confirm the above-noted.
                       Trooper Storey indicated that he conducted a traffic stop on a Ford Freestyle
                       bearing Pennsylvania temporary tags, for a defective tail-light., and made
                       contact with the driver, identified as Angel D Rodriguez-Ortiz, the offender.
                       Trooper Storey noted that the offender presented him with a valid New Jersey
                       Driver’s license and a separate document purporting to be the registration of the
                       vehicle. After conducting a record check, it was determined the temporary tags
                       were not registered in the State of Pennsylvania. Trooper Storey questioned the
                       offender and he admitted to purchasing the temporary tags. The offender was
                       arrested and transported to the NJ State Police Office in Woodbine, New Jersey.
                       He was charged as noted above and was also cited for driving or parking
                       unregistered motor vehicle, no liability insurance coverage on motor vehicle,
                       fictitious plates and maintenance of lamps. As per Trooper Storey, the offender
                       was cooperative during the stop.


U.S. Probation Officer Action:

The offender maintains regular contact with the undersigned officer and makes himself available when
needed. He has been gainfully employed as a maintenance worker for Melita Coffee in Millville, New
Jersey since November 2018. He is set to expire from supervised release on August 23, 2021. The
undersigned officer spoke to the offender about the non-compliance in this report. He explained that he
purchased a vehicle from his nephew and made the poor decision to buy paper tags in order for him to travel
to and from work. The offender recognized his mistake, was remorseful and advised USPO Cruz that he
has since registered the vehicle. The offender provided USPO Cruz with a copy of his vehicle registration
card, insurance card and the vehicle’s title.

We are not recommending any Court action at this time but are requesting that this document serve as an
Official Judicial Letter of Reprimand. We will maintain regular contact with the offender and monitor the
motor vehicle pending charge against him.

                                                         Respectfully submitted,

                                                         SUSAN M. SMALLEY, Chief
                                                         U.S. Probation Officer

                                                                  D. Annie Cruz
                                                           By:   D. ANNIE CRUZ
                                                                 U.S. Probation Officer

/ dac

APPROVED:



                                5/17/2021
STEVEN ALFREY                      Date
Supervising U.S. Probation Officer
                                                                                          Prob 12A – page 3
                                                                                       Angel Rodriguez-Ortiz


 Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

XX No Formal Court Action to be Taken at This Time – Document to Serve as Official Judicial Letter of
   Reprimand
   Submit a Request for Modifying the Conditions or Term of Supervision
    Submit a Request for Warrant or Summons
    Other

                                                                s/ Noel L. Hillman
                                                                 U.S. District Judge


                                                                 5/18/2021
                                                                             Date
